DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4-7 are objected to because of the following informalities: After each limitation of the claim, it should end with --;--, not “,”.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Liu et al US 9,658,631.
As to claim 1, Applicant’s admitted prior art teaches a network communication power supply with digital signal isolation, comprising: a transformer having a primary side and a secondary side (see fig. 1,20A, description of related art), a transformer drive circuit coupled to the primary side, and configure to receive a digital 5signal input and convert the digital signal input into a drive signal with a duty cycle corresponding to a logic level of the digital signal input according to the logic level, wherein the digital signal input having a power content (see fig. 1, 10A, Vin, description of related art), a rectifier coupled to the secondary side and configured to convert the power content to provide a power source (see fig. 1, 30A, description of related art). Applicant’s admitted prior art fails to teach 10a modulation signal duty cycle detection circuit coupled to the rectifier and supplied power by the power source, and configured to provide a digital signal output with a high or low level according to the duty cycle. Liu teaches a modulation signal duty cycle detection circuit coupled to the rectifier and supplied power by the power source, and configured to provide a digital signal output with a high or low level according to the duty cycle (see claim 11; a pulse width modulation (PWM) signal generating circuit configured to generate a PWM signal based on an output from the PID control circuit, a high-level signal generating circuit configured to generate and output a high-level signal, a low-level signal generating circuit configured to generate and output a low-level signal, and a selector configured to select any of an output of the PWM signal from the PWM signal generating circuit, an output of the high-level signal from the high-level signal generating circuit, and an output of the low-level signal from the low-level signal generating circuit). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Liu into the system of Applicant’s admitted prior art in order to provide a semiconductor IC device suitable used for a power supply device.
As to claim 8, the combination of Applicant’s admitted prior art and Liu teaches wherein the transformer drive circuit is configured to drive the primary side of the 15transformer according to the duty cycle of the drive signal (see fig. 1, 10A).
As to claim 9, the combination of Applicant’s admitted prior art and Liu teaches wherein when the duty cycle is greater than threshold, the digital signal output is high-level, when the duty cycle is less or equal to threshold, the digital signal output is low-level (see claim 11; an output of the low-level signal from the low-level signal generating circuit and configured to output the selected signal as the control signal, and wherein the digital controller controls so that the high-level signal is output by the selector when the prediction value is smaller than the second control threshold, controls so that the PWM signal is output by the selector when the prediction value is larger than the second control threshold and is smaller than the first control threshold, and controls so that the low-level signal is output by the selector when the prediction value is larger than the first control threshold). The combination of Applicant’s admitted prior art and Liu fails to teach wherein the threshold is 50% more or less. However, it is obvious to one skilled in the art to replace the threshold level with the percent number to adjust the precision percent.
As to claim 10, the combination of Applicant’s admitted prior art and Liu teaches wherein the transformer drive circuit is an integrated circuit since the integrated circuit is well-known in the art.
3.	Claims 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Liu et al US 9,658,631 further in view of Chuang et al US 20090010032.
As to claim 2, the combination of Applicant’s admitted prior art and Liu fails to teach wherein the rectifier is a diode-capacitor rectifier. Chuang teaches wherein the rectifier is a diode-capacitor rectifier (see fig. 1, 106; diode, 107; capacitor, paragraph 0006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Chuang into the system of Applicant’s admitted prior art and Liu in order to reduce the secondary-side noise for a power supply.
15 As to claim 3, the combination of Applicant’s admitted prior art, Liu and Chuang teaches wherein the rectifier comprises: a diode, an anode of the diode connected to one end of the secondary side, and a capacitor, a first end of the capacitor connected to a cathode of the diode, and a second end of the capacitor connected to the other end of the secondary side (see fig. 1, 106; diode, 107; capacitor, paragraph 0006).
Allowable Subject Matter
4.	Claims 4-7,11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 5, the applied reference fails to teach wherein the modulation signal duty cycle detection circuit comprises: a three-end voltage regulator having a cathode end, an anode end, and a reference end, the cathode end and the anode end configured to receive the power source, a filter unit coupled between the reference end and the anode end, and 25a switch unit coupled between the cathode end and the anode end.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649